DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered. 
Response to Arguments
 	Applicant's arguments filed 9/19/2022 have been fully considered but are largely moot due to the new ground of rejection under Bodewes, which teaches the breaker provided between the control circuitry and the electric power grid to isolate the control circuitry from the electric power grid when the breaker is shut off.
Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant states support for the amendments are found in the original disclosure but provides no indication of where in the original disclosure there is support to isolate the control circuitry from the electric power grid. Applicant is requested to indicate where in the original disclosure support exists for the amendment. Applicant states no new matter is added but the original disclosure is silent as to isolating the control circuitry and does not mention providing isolation whatsoever. Being silent as to a feature is not the same as providing support for the feature.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bodewes (US 2014/0225369) in view of Choi (US 2012/0086399).
 	With respect to claim 1, Bodewes discloses a wind power generation system comprising: a power generator body (Fig. 2A 202) that generates first AC power (Fig. 2A 202 outputs AC power to 204) from wind power (Fig. 2A 203); an auxiliary device (Fig. 2A 2251 -2254) that assists the power generator body; and a power conversion apparatus (Fig 2A 205) that converts the first AC power from the power generator body to second AC power (Fig. 2A 2031 outputs AC power to 212), and outputs the second AC power to an electric power grid (Fig. 2A 212), wherein the power conversion apparatus includes a first power conversion circuit (Fig. 2A 2032) that converts the first AC power to DC power, a second power conversion circuit (Fig. 2A 2031) that converts the DC power resulting from conversion at the first power conversion circuit to the second AC power, a breaker (Fig. 2A 208) that is provided between the second power conversion circuit and the electric power grid, and control circuitry (Fig. 2A 216) that controls the second power conversion circuit (Fig. 1 13) and the breaker (Fig. 1 16), wherein the breaker is provided between the control circuitry and the electric power grid to isolate the control circuitry from the electric power grid when the breaker is shut off, wherein when the power generator body is generating power, the control circuitry brings the breaker into conduction so as to set a grid-connected operation mode (Fig. 2A 208 closed) in which the second power conversion circuit cooperates with the electric power grid, and controls the second power conversion circuit to convert the DC power from the first power conversion circuit to the second AC power during the grid-connected operation mode, when the power generator body is in a power generation standby state which is a time period of being on standby for power generation, the control circuitry shuts off the breaker (Fig. 2A 208 open) to set a parallel-off mode in which the second power conversion circuit is disconnected (Fig. 1 16 opened) from the electric power grid. Bodewes discloses powering the auxiliary device directly from the generator and not from the inverter. 
 	Choi teaches control circuitry (Fig. 1 17) that controls the second power conversion circuit (Fig. 1 13) and the breaker (Fig. 1 16), the wind power generation system (paragraph 25) further comprises a power storage element (Fig. 1 30) that stores power by receiving the DC power from the first power conversion circuit (Fig. 1 11) via a first passing point (Fig. 1 point 11-12) provided between the first power conversion circuit and the second power conversion circuit, wherein when the power generator body is generating power, the control circuitry brings the breaker into conduction so as to set a grid-connected operation mode (paragraph 36) in which the second power conversion circuit cooperates with the electric power grid, and controls the second power conversion circuit to convert the DC power from the first power conversion circuit to the second AC power during the grid-connected operation mode, when the power generator body is in a power generation standby state which is a time period of being on standby for power generation, the control circuitry shuts off the breaker (paragraph 36) to set a parallel-off mode in which the second power conversion circuit is disconnected (Fig. 1 16 opened) from the electric power grid, and controls the second power conversion circuit to convert power of the power storage element received by the second power conversion circuit via the first passing point, to third AC power (Fig. 1 power from 3 to 4) having a preset voltage, and the auxiliary device (Fig. 1 4) is configured to receive the second AC power (Fig. 1 power to 4 from 13) in the grid-connected operation mode and the third AC power in the parallel-off mode, the second and the third AC power being outputted from the second power conversion circuit via a second passing point (Fig. 1 point 13-15) provided between the second power conversion circuit and the breaker. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a control unit that controls the second power conversion circuit and the breaker, the wind power generation system further comprising a power storage element that stores power by receiving the DC power from the first power conversion circuit via a first passing point provided between the first power conversion circuit and the second power conversion circuit, wherein when the power generator body is generating power, the control circuitry brings the breaker into conduction so as to set a grid-connected operation mode in which the second power conversion circuit cooperates with the electric power grid, and controls the second power conversion circuit to convert the DC power from the first power conversion circuit to the second AC power during the grid-connected operation mode, when the power generator body is in a power generation standby state which is a time period of being on standby for power generation, the control circuitry shuts off the breaker so as to set a parallel-off mode in which the second power conversion circuit is disconnected from the electric power grid, and controls the second power conversion circuit to convert power of the power storage element received by the second power conversion circuit via the first passing point, to third AC power having a preset voltage, and the auxiliary device is configured to receive the second AC power in the grid-connected operation mode and the third AC power in the parallel-off mode, the second and the third AC power being outputted from the second power conversion circuit via a second passing point provided between the second power conversion circuit and the breaker. The reason for doing so was to store power while it was available in order to maintain power to the auxiliary load even during loss of grid power. 	With respect to claim 2, Bodewes in view of Choi make obvious the wind power generation system according to claim 1 as set forth above. Bodewes does not disclose the power storage element.
 	Choi discloses wherein the power conversion apparatus further includes a chopper circuit (Fig. 1 14) that is connected to the first passing point (Fig. 1 point 11-12) and that converts power received from the first passing point, and a resistor (Fig. 1 R1-n) for consuming power outputted from the chopper circuit, the power storage element includes a first power storage element (Fig. 1 30) that is provided on an output side of the chopper circuit inside the power conversion apparatus and that stores at least a part of output power from the chopper circuit, and the chopper circuit transmits power of the first power storage element to the second power conversion circuit during the power generation standby state (paragraph 36). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a chopper circuit that is connected to the first passing point and that converts power received from the first passing point, and a resistor for consuming power outputted from the chopper circuit, the power storage element includes a first power storage element that is provided on an output side of the chopper circuit inside the power conversion apparatus and that stores at least a part of output power from the chopper circuit, and the chopper circuit transmits power of the first power storage element to the second power conversion circuit during the power generation standby state, in order to be able to power the auxiliary device during the standby state when not connected to the grid. 	

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bodewes (US 2014/0225369) in view of Choi (US 2012/0086399) and further in view of Burra (US 2009/0230689). 	With respect to claim 3, Bodewes in view of Choi make obvious the wind power generation system according to claim 1, and Choi further discloses wherein the power conversion apparatus further includes a DC link unit (Choi Fig. 1 12) that is connected to the first passing point (Choi Fig. 1 point 11-12) between the first power conversion circuit and the second power conversion circuit, and the power storage element includes a second power storage element (Choi Fig. 1 30) which is connected in parallel with the DC link unit (Choi Fig. 1 12). Choi remains silent as to whether the second power storage element is provided outside the power conversion apparatus. 
 	Burra teaches a wind power generation system wherein the power conversion apparatus further includes a DC capacitor (Fig. 3 capacitor across 24) that is connected to the first passing point (Fig. 3 24) between the first power conversion circuit and the second power conversion circuit, and the power storage element (Fig. 3 114) includes a second power storage element (Fig. 3 114) that is provided outside the power conversion apparatus (Fig. 3 28) and is connected in parallel with the DC capacitor (Fig. 3 capacitor across 24). It would have been obvious to one of ordinary skill in the art at the time of filing of the inventio to implement wherein the power conversion apparatus further includes a DC capacitor that is connected to the first passing point between the first power conversion circuit and the second power conversion circuit, and the power storage element includes a second power storage element that is provided outside the power conversion apparatus and is connected in parallel with the DC capacitor, in order to optimize the power storage capacity across plural power conversion apparatuses such as in a windfarm.

 	Claim 4 is rejected in view of Bodewes (US 2014/0225369) in view of Choi (US 2012/0086399) and further in view of Ganireddy (US 2018/0342875).
	With respect to claim 4, Bodewes in view of Choi make obvious the wind power generation system according to claim 1, further comprising, wherein the auxiliary device includes a yaw motor (Bodewes Fig. 3 206) for adjusting a direction of the nacelle, and the system is configured to supply the third AC power (Choi Fig. 1 power from 13 to 4) to the yaw motor (Choi Fig. 1 4, Bodewes Fig. 3 206) during the power generation standby state. Bodewes and Choi remain silent as to a nacelle. It was well known at the time of filing of the invention to house the power generator of a wind generation system in a nacelle.
 	Ganireddy discloses a nacelle (Fig.1 14) in which the power generator body (paragraph 3) is housed. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a nacelle to house the power generator in order to protect and shield the power generator.
Conclusion
 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839